DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-4, 21-35,38-44 are allowed.

3. Regarding claim 1 (apparatus), the closest prior art is Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015) and Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016). Regarding claim 1, Sollner discloses Sollner discloses a quantum device ;(a transmission device, see figures 3a, 3b;(Equivalent to Applicant’s figure 3) comprising: a transmission structure connected between at least a first port and a second port,(a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b ;(Equivalent to Applicant’s figure 3) wherein the transmission structure is to achieve a nonreciprocal motion of the quantum waves between the first port and the second port ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b ;(Equivalent to Applicant’s figure 3). Further Carlos et al discloses designed such that it implements collapse, interference and selective absorption of quantum waves ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b;(Equivalent to Applicant’s figure 3); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide non-reciprocal photon routing.

However, regarding claim 1, the prior art of record fails to disclose wherein at least part of phases of the quantum waves travelling between the at least first port and the at least second port are erased and replaced by random phases, using the action of non-phase conserving scattering events.

4. Regarding claim 21 (apparatus), the closest prior art is Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015) and Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016). Regarding claim 21, Sollner discloses a system, comprising: one or more quantum devices ;(a transmission device, see figures 3a, 3b;(Equivalent to Applicant’s figure 3) comprising: a transmission structure connected between at least a first port and a second port ,(a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b;(Equivalent to Applicant’s figure 3) wherein the transmission structure is designed to achieve a nonreciprocal motion of quantum waves between the at least the first port and the second port; and a device using the one or more quantum devices ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b; (Equivalent to Applicant’s figure 3). Further Carlos et al discloses such that it implements collapse, interference and selective absorption of quantum waves; wherein the one or more quantum deices utilize at least partial quantum-physical collapses of the wave ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b;(Equivalent to Applicant’s figure 3); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide non-reciprocal photon routing.
 

However, regarding claim 21, the prior art of record fails to disclose wherein the at least partial quantum-physical collapses and an at least partial absorption of a wave function at a body is followed by a statistical reemission of a wave by the body.


5. Regarding claim 43, the closest prior art is Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015) and Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016). Regarding claim 43, Sollner discloses a quantum device ;(a transmission device, see figures 3a, 3b; (Equivalent to Applicant’s figure 3) comprising: a transmission structure connected between at least a first port and a second port, (a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b;(Equivalent to Applicant’s figure 3) wherein the transmission structure is to achieve a nonreciprocal motion of the quantum waves between the first port and the second port ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b;(Equivalent to Applicant’s figure 3), into the nonreciprocal motion of the quantum waves between the first port and the second port and thereby the quantum device converts the heat energy into the nonreciprocal motion ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b;(Equivalent to Applicant’s figure 3). Further Carlos et al discloses designed to implement collapse, interference and selective absorption of quantum waves ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide non-reciprocal photon routing.

However, regarding claim 43, the prior art of record fails to disclose wherein the quantum device extracts heat energy from a surrounding heat bath and converts the heat energy; wherein the generation of the nonreciprocal motion of the quantum waves is stimulated, free of non-thermal energy, by the heat bath.

6. Regarding claim 44, the closest prior art is Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015) and Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016). Regarding claim 43, Sollner discloses a quantum device ;(a transmission device, see figures 3a, 3b) comprising: a transmission structure connected between at least a first port and a second port, (a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b) wherein the transmission structure is to achieve a nonreciprocal motion of the quantum waves between the first port and the second port ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b), into the nonreciprocal motion of the quantum waves between the first port and the second port and thereby the quantum device converts the heat energy into the nonreciprocal motion ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b). Further Carlos et al discloses designed to implement collapse, interference and selective absorption of quantum waves; a device using the one or more quantum devices; wherein the one or more quantum devices utilize at least partial quantum-physical collapse of the wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide non-reciprocal photon routing.

However, regarding claim 44, the prior art of record fails to disclose an at least partially collapsed quantum physical wave is statistically replaced by another wave with a random phase.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Jochen et al; (EP 3770970) discloses quantum devices emitting the quantum waves based on the geometrical arrangement, quantum interference and collapse without the need magnetic field, see figure 10.

b. Beausoleil et al;  (US 2004/0156407) discloses quantum information processing structures using electromagnetically induced transparency, see figure 4c.

c. Paller et al; (WO2013/152304)  discloses transmission and reception of quantum entangled particles, see figure 1.

d. Seif et al; (Thermal management and non-reciprocal control of phonon flow via opt mechanics – 2018 attached) discloses non-reciprocal control of phonon flow through opto-mechanical coupling; see figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636